Title: To Thomas Jefferson from Alexander Donald, 25 October 1790
From: Donald, Alexander
To: Jefferson, Thomas



My Dear Sir
London 25th. October 1790

Yesterday I had the Honour of receiving [you]r esteemed favour of the 29th. August. As you did not make any men[tio]n of your health therein, I am willing to believe and hope that you had gotten [b]etter of your Headachs.
I thank you sincerely for your [ki]ndly expressions towards Mr. Corbin Braxton, I am satisfied that if [you] have an opportunity of being serviceable to him, he will always be grateful [to you] and that you never will have reason to be ashamed of your choice. I have ob[serv]ed his conduct for some years past, and I never saw or heard anything improper [in] it. I do assure you Sir that I am more vexed at his disappointment than [at] my own, and I cannot but applaud the President’s choice of Mr. Johnson.—I will [on]ly repeat what I said to you formerly, that it will make me very happy if ever it is in my power to be serviceable to the United States of America.
I have made myself pretty easy as to Mr. Heths conduct to Mr. B.——Knowing Colo. Hamilton to be a man of Sence and Liberality, I was persuaded that upon reading the Papers which I sent to you, that he would see that Mr. B. had every reason to believe that Capt. Butler was an American Citizen. I depend greatly upon your known Friendship should any thing further be done in that business.
 I have experienced much kindness and attention from Mr. Short, for which I consider myself greatly indebted to you. He has not been able to succeed in the business which I mentioned to him, but I consider myself under the same obligations to him as if he had. In a letter of the 27th. Sepr. he informs me that he had been with M. de la Hante, upon conversing with him upon the Tobacco business he found him averse to making any contract, but said, He would give an order for a Cargo (in the event of the Farm being continued) if that was found good, he would order more and soon.  Mr. Short writes me that Mr. de la Hante added that my having your confidence, would be an additional motive for dealing with me on terms of confidence.—From which you will see that your Friendship is likely to be of very material consequence to me in my future Life, and I promise you that I will conduct myself so as to merit a continuance of it, and to prevent any reflection upon your Judgement of Mankind.—If this M. de la Hante is the same Gentleman that you was so good as promise to give me a letter to when I had the pleasure of seeing you in Richmond, I will thank you for sending it to me at your convenience, or to any other Gentleman whom you think may be serviceable to me in this negotiation—Which to me is of more consequence than the one which has been so long pending between this Country and Spain. It is very strange that Preparations for War has been going on for Six months and still continue with the utmost vigour both by Sea and Land, and yet at this m[oment?] as many People are of opinion that there will not be war, as that there will. The Fact is, that the present Administration is so secret that the Publick have no sure ground to form an opinion upon. But I confess it astonishes me that any man who is not in the arcana of the Cabinet, and seeing such immence preparations for war going on, should entertain any doubt on the subject. I confess I wish for War, because it will be of infinite service to America, Provided she does not take a part in it, and which I cannot suspect from the Wisdom of her present administration that she will do.
 I really wish that you could make me serviceable to you here. I consider myself much in your debt, and I feel myself more uneasy under a Debt of Gratitude than any other.
I am with sincere esteem & respect My Dear Sir Your much obliged & faithful humb Servt,

A Donald

